t c memo united_states tax_court philip s brown and amber l brown petitioners v commissioner of internal revenue respondent docket no filed date h and w owned inc and llc each an s_corporation during tax years through inc accumulated unpaid payroll tax_liabilities for which trust fund recovery penalties subsequently were assessed against h and w inc did not file any_tax returns from through and was administratively dissolved by the state of arizona in in llc sent dollar_figure from its bank account to the trust account of h and w’s attorney who then sent a certified check in that amount to the internal_revenue_service inc filed a tax_return for indicating that it is a cash_basis taxpayer and showing no assets income or other tax items with the exception of a deduction of dollar_figure for salaries and wages this deduction was passed through to h and w as an ordinary business loss inc did not pay any salaries or wages in nor did it have any bank accounts at any point in held inc was not engaged in a trade_or_business in held further even if its liabilities arose from the conduct of a prior trade_or_business inc is not entitled to a deduction for of dollar_figure for salaries and wages because by it was no longer in existence held further even if inc did exist in it is not entitled to the deduction because it did not actually pay the amount in question held further even if inc existed in and paid the amount in question it is not entitled to the deduction because the payment was of nondeductible trust fund recovery penalties assessed against h and w see sec_162 71_tc_389 wayne b chapin for petitioners randall l eager jr and douglas s polsky for respondent memorandum opinion laro judge this case arises out of respondent’s adjustments to petitioners’ amended_return for the tax_year and original returns for the and tax years the case was submitted fully stipulated for decision without trial see rule 1unless otherwise indicated section references are to the internal_revenue_code code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal_income_tax for tax_year of dollar_figure for tax_year of dollar_figure and for tax_year of dollar_figure petitioners have conceded all adjustments save one the disallowance of a dollar_figure deduction for salary and wage expenses claimed by quantum group inc quantum inc a former s_corporation once owned by petitioners on it sec_2012 form_1120s u s income_tax return for an s_corporation and passed through to petitioners on their schedule e supplemental income and loss thus after petitioners’ concessions we decide the sole remaining question of whether quantum inc may deduct trust fund recovery penalties tfrps owed by petitioners thereby passing that loss on to petitioners we hold that it may not i overview background the parties submitted this case fully stipulated under rule the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein petitioners are residents of overland park kansas this case is appealable to the court_of_appeals for the tenth circuit absent stipulation of the parties to the contrary ii petitioners and their s_corporations philip s brown has been involved in the telecommunications industry since at least he is the founder of quantum group llc quantum llc he and his wife amber l brown held of the membership interests in that entity until when the company added two additional members whereupon petitioners’ interests were reduced to for some unspecified period petitioners also owned what they claim to have been of quantum inc an entity incorporated in date and distinct from quantum llc notwithstanding the similarity between the two companies’ names quantum inc was administratively dissolved by the state of arizona on date for failure_to_file an annual report and was not registered as an active entity with any state during it did not provide any services during and generated no income iii trust fund recovery penalties employers generally must withhold from their employees’ pay income and employment_taxes sec_3102 sec_3402 payroll tax withholding is also known as a_trust fund tax because the code requires that the tax so collected shall be held to be a special fund in trust for the united_states sec_7501 see also 132_tc_301 an employer who willfully fails to withhold and pay over payroll_taxes is liable under sec_6672 for a penalty also known as a tfrp equal to the total amount of the tax not collected or paid over the liability for this penalty may extend beyond a corporate employer to its officer member or employee who had a duty to collect and pay over the tax see sec_6671 the tfrp is assessed and collected in the same manner as a tax sec_6671 during tax years through quantum inc accumulated unpaid payroll tax_liabilities for which tfrps were assessed against petitioners in petitioners owed at least dollar_figure in tfrps on date petitioners transferred dollar_figure from quantum llc’s bank account to their attorney’s trust account on the same day their attorney sent a letter and a certified check for dollar_figure to respondent the letter read in relevant part enclosed please find payment in the amount of dollar_figure for payment of employee withholding amounts ie trust_fund_taxes amounts eligible for trust fund recovery penalty for quantum group inc ein redacted for the periods the enclosed amount is hereby directed to be applied to only the employee withholding amounts ie trust_fund_taxes amounts eligible for trust fund recovery penalty portion of the employment_taxes due for the above periods in the event that funds remain after the application of the above amount to the employee withholding amounts ie trust_fund_taxes amounts eligible for trust fund recovery penalty taxes due for the above identified periods please apply those excess funds to the accrued interest arising from the non-payment of the employee withholding amounts ie trust_fund_taxes amounts eligible for trust fund recovery penalty portion of the employment_taxes due for the above periods this amount cannot be applied by the internal_revenue_service to any amount due for employee withholding amounts ie trust_fund_taxes amounts eligible for trust fund recovery penalty for quantum group inc ein redacted for the periods except those amounts and applicable accrued interest for which the shareholders of quantum group inc have previously been determined to be liable pursuant to the trust fund recovery penalty tfrp procedures of the internal_revenue_service for the above identified periods the accompanying check included the handwritten notation payment on behalf of quantum group inc ein redacted for employee withholding due for period sec_12 - as instructed in attached letter respondent applied this amount against the tfrps owed by petitioners for tax years through quantum inc did not have any bank accounts at any point in nor did it transfer any funds directly to petitioners their attorney or respondent iv quantum inc ’ sec_2012 tax_return quantum inc did not file any income_tax returns for the through tax years the company filed on date a form_1120s for the tax_year signed by the company’s president whose name in the return is illegible and petitioners’ attorney quantum inc ’s tax_return marked as a final return indicated that the company used the cash_method_of_accounting and that its business activity was tower broker and its product or service was tower sales the return also indicated that the company held no assets and had no income or deductions aside from the aforementioned dollar_figure deduction for salaries and wages which translated into an ordinary business loss on the company’s return two schedules k-1 form_1120s shareholder’s share of income deductions credits etc were attached to the return indicating that each petitioner owned of quantum inc with mr brown being allocated a dollar_figure ordinary business loss and mrs brown being allocated a dollar_figure ordinary business loss petitioners included the losses from the quantum inc schedules k-1 on their income_tax return quantum inc did not issue forms w-2 wage and tax statement to anyone in petitioners did not report any salary or wage income from quantum inc on their income_tax return petitioners contend and respondent disputes that the deduction for salaries and wages reported on quantum inc ’ sec_2012 return is for salary and wage expenses not deducted by quantum inc for tax years through v notice_of_deficiency respondent on date issued a notice_of_deficiency to petitioners with respect to their income_tax liabilities for tax_year sec_2010 through in addition to all other adjustments which petitioners have since conceded respondent on form 4605-a examination changes - partnerships fiduciaries s_corporations and interest charge domestic international sales corporations disallowed quantum inc ’ sec_2012 deduction of dollar_figure for salaries and wages this disallowance was reflected in respondent’s adjustments to petitioners’ schedule e income disallowing petitioners’ claimed corresponding loss of dollar_figure from quantum inc discussion i the parties’ arguments a petitioners’ argument petitioners submit that they are entitled to deduct the dollar_figure loss passed through from quantum inc ’s deduction of the payment to the internal_revenue_service irs petitioners claim that while quantum inc did not operate for several years and was dissolved in it still had liabilities for outstanding employment_taxes they allege that quantum inc was routinely contacted by the commissioner with demands for payment petitioners contend that they contributed dollar_figure to quantum inc which the corporation then used to pay the outstanding payroll tax_liabilities petitioners’ position is that the payment of the outstanding liabilities is deductible by quantum inc as an amount representing the employees’ portion of payroll tax withholding which is deductible by the corporation as an ordinary and necessary business_expense petitioners point out that sec_162 allows a deduction for ordinary and necessary business_expenses which requires that such expenses be appropriate and helpful 383_us_687 but not necessarily unavoidable habitual or common 290_us_111 accordingly petitioners argue reasonable direct compensation to employees including the payment of their payroll_taxes is deductible this is so even in the absence of an underlying legal liability on the employer’s part to pay such taxes see 30_tc_295 aff’d per curiam 266_f2d_347 6th cir since sec_162 does not impose a but for test upon the deductibility of expenses petitioners assert the deduction here should be allowed absent a showing that the payments were inherently unreasonable in amount against public policy or otherwise barred petitioners maintain that payment of the payroll_taxes benefited quantum inc because respondent was making demands of the company to pay the taxes petitioners further contend that quantum inc was carrying_on_a_trade_or_business because it paid payroll tax expenses related to the previous operations of its business which should be considered a continuation of the corporation’s business activities from previous years according to petitioners the act of filing a tax_return proves that quantum inc was in fact carrying_on_a_trade_or_business petitioners additionally observe that the employment_taxes ostensibly paid_by quantum inc are not tfrps because quantum inc does not owe any tfrps according to petitioners the payment of employment_taxes by a corporation is a deductible expense regardless of the fact that an owner of the corporation may get a secondary benefit from the payment of the taxes b respondent’s argument respondent supports his denial of quantum inc ’s deduction and corresponding adjustment to petitioners’ income by two arguments first that the salaries and wages expense reported by quantum inc is nondeductible because the company did not incur or pay any expenses in while carrying on a trade or business and second that the expense is not deductible because it was for nondeductible tfrps according to respondent petitioners are unable to meet the burden_of_proof to show entitlement to the sec_162 deduction for the reported expense see rule a alevras v commissioner tcmemo_1987_497 respondent argues that petitioners cannot show that quantum inc paid_or_incurred the expense at issue during or the expense was incurred in carrying on any trade_or_business respondent contends that it was quantum llc a legally distinct entity that paid the expense by transferring the money to petitioners’ attorney and that quantum inc should not be considered as having paid that amount respondent further asserts that in any event the amount_paid was for tfrps incurred by petitioners and not quantum inc finally respondent maintains that quantum inc was not carrying on any trade_or_business allowing it to deduct any expenses since it was dissolved had not filed any returns for nearly a decade provided no services reported no income and had no bank accounts respondent also asserts that the payment of tfrps is not deductible by the operation of sec_162 which prevents the deduction of payments of fines or similar penalties made to a government for the violation of any law respondent points to several cases in this court denying deductions for tfrp payments by reason of sec_162 see eg 71_tc_389 duncan v commissioner tcmemo_1993_370 aff’d in part rev’d in part and remanded 68_f3d_315 9th cir according to respondent the payment made to the irs was for the tfrps owed by petitioners as evidenced by the circumstances of the payment and petitioners’ attorney’s letter that accompanied the payment respondent argues that pursuant to the instructions in that letter he applied the dollar_figure payment to petitioners’ tfrp liabilities and related interest that had accrued on that amount furthermore respondent objects to petitioners’ proposed findings_of_fact in their briefs on the grounds that they do not conform to rule e and that respondent’s proposed findings are a more complete and accurate statement of the material facts accordingly respondent urges this court to adopt his proposed findings_of_fact as the court’s findings respondent disputes petitioners’ legal arguments as well he argues that petitioners’ statement of ownership of quantum inc is unclear as the corporation has been dissolved since respondent also disagrees with petitioners’ contention that they contributed dollar_figure to quantum inc which was then used to pay quantum inc ’s employment_tax liability according to him there is no evidence showing that quantum inc had actually paid the expense at issue finally respondent asserts that his calculations show that quantum inc may have deducted the payroll tax expenses for prior years and that petitioners have not adduced any evidence to refute this assertion thus failing to meet their burden_of_proof ii adoption of petitioners’ proposed findings_of_fact as we noted above respondent urges that this court adopt his proposed findings_of_fact instead of petitioners’ proposed findings on the grounds that they do not conform to rule e and that respondent’s proposed findings are a more complete and accurate statement of the material facts we hold that we need not adopt one party’s proposed findings over the other’s since the stipulations of fact and the stipulated exhibits are sufficient for us to reach our conclusion in this case iii deductibility of payment by quantum inc a burden_of_proof the commissioner’s determinations in a notice_of_deficiency generally are presumed to be correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect rule a welch v helvering u s pincite the necessary facts have been stipulated by both parties and petitioners have not argued that the burden_of_proof should be shifted to respondent thus sec_7491 does not apply b whether quantum inc was engaged in a trade_or_business sec_162 allows for the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 for a taxpayer to carry on a trade_or_business it must engage in some activity we have consistently denied sec_162 deductions where there were no activities underway no services performed no customers attended to no sales conducted and no income earned see eg wolfgram v commissioner tcmemo_2010_69 vianello v commissioner tcmemo_2010_17 haney v commissioner tcmemo_2007_238 it is clear from the record that quantum inc was not engaged in any activity during it had no assets or income nor did it have any customers or perform any services we are not persuaded by petitioners’ argument that the act of filing a tax_return proves that quantum inc was carrying_on_a_trade_or_business we ascertain whether a taxpayer is engaged in a trade_or_business on the basis of a review of all relevant facts and circumstances see eg 118_tc_138 aff’d 353_f3d_595 8th cir the act of filing a tax_return on its own when weighed against the wholesale lack of any assets activity or income is insufficient to establish the existence of a current trade_or_business thus we conclude that quantum inc was not engaged in a trade_or_business in however a cash_basis taxpayer may deduct ordinary and necessary business_expenses the liability for which arose in the active_conduct_of_a_trade_or_business even if the payment was made after the termination of that business 68_tc_294 see also tolzman v commissioner tcmemo_1981_689 this is also the position taken by the commissioner in revrul_67_12 1967_1_cb_29 thus if the dollar_figure payment was made to settle quantum inc ’s payroll tax_liabilities from its prior conduct_of_a_trade_or_business then the lack of a present trade_or_business is not necessarily an obstacle provided that quantum inc was still in existence in c whether quantum inc was in existence in a necessary precondition to any deduction is that the taxpayer seeking that deduction actually exist viewing the facts and circumstances holistically we are not satisfied that quantum inc still existed in for federal tax purposes in addition to the corporation’s apparent inactivity after it was administratively dissolved by the state of arizona in whereas all corporations regardless of the amount of their gross_income must file income_tax returns corporations that have ceased to exist do not file such returns see sec_1_6012-2 income_tax regs a corporation ceases to exist once it ceases business and dissolves retaining no assets whether or not under state law it may thereafter be treated as continuing as a corporation for certain limited purposes connected with winding up its affairs such as for the purpose of suing and being sued id subpara quantum inc had not filed any returns after with the exception of the return and was dissolved in and petitioners have adduced no evidence that it had any assets or engaged in any activities after and while petitioners assert that quantum inc was routinely contacted by the commissioner with demands for payment of its payroll tax_liabilities there is nothing in the record to corroborate this claim besides petitioners’ unsworn statements in their briefs we find therefore that quantum inc did not exist in corporate form in cf 66_tc_701 if a corporation retains assets even though under state law its legal existence has been terminated and the corporation is in the process of liquidation it will be treated as a continuing taxable entity and for that reason could not properly have filed a return or claimed a deduction dead men don’t bite robert louis stevenson wrote treasure island boston roberts bros and dead corporations tell no tales d whether quantum inc paid the amount in question even if quantum inc were not defunct in and could have filed a return and claimed deductions it could not deduct the dollar_figure payment to the irs because it did not actually pay that amount it is irrelevant that quantum inc may have incurred the expense in a prior year since it was not an accrual_method taxpayer see 476_us_593 see also sec_1_461-1 income_tax regs under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid thus for the corporation to be able to deduct expenses under sec_162 it must have paid in the amount at issue quantum inc did not do so quantum llc an unrelated entity disbursed dollar_figure to petitioners’ attorney who subsequently directed that money to the irs with an accompanying letter stating that the amount was in satisfaction of those amounts and applicable accrued interest for which the shareholders of quantum group inc have previously been determined to be liable pursuant to the trust fund recovery penalty tfrp procedures of the internal_revenue_service quantum inc did not have a bank account into which the dollar_figure was deposited nor is there any evidence that the corporation at any point held title to the money petitioners claim that they had contributed money to quantum inc which then used the sum to pay its alleged outstanding payroll tax_liabilities but they have not presented evidence to corroborate this assertion all the record shows is a distribution from quantum llc that was deposited into petitioners’ attorney’s trust account wherefrom it was sent to the irs bypassing quantum inc entirely the certified check from petitioners’ attorney stating that the dollar_figure payment is on behalf of quantum group inc also fails to establish that quantum inc was the actual payer of the sum when it comes to a taxpayer deducting expenses under sec_162 a payment on behalf of that taxpayer by another is not the same as a payment made by the taxpayer itself see eg stewart v commissioner tcmemo_1992_211 63_tcm_2707 as a general_rule sec_162 only allows the deduction of the taxpayer’s own business_expenses aff’d without published opinion 986_f2d_1429 10th cir see also united state sec_2petitioners maintain that they contributed dollar_figure to quantum inc while this amount is equal to the deduction on the corporation’ sec_2012 tax_return it does not correspond to the dollar_figure amount sent by petitioners’ attorney from his trust account to the irs petitioners have not explained this discrepancy v cocke 399_f2d_433 5th cir describing the general tax principle that deductions for expenses can be taken only by the party who actually ‘paid or incurred’ them h w nelson co v united_states ct_cl there are no provisions in the tax laws whereby one taxpayer can deduct from his gross_income expenses_incurred and defrayed by another accordingly we conclude that were quantum inc considered extant in it would still not be entitled to deduct the payment because it did not actually pay the amount it sought to deduct even if petitioners had contributed the dollar_figure amount to quantum inc and the corporation still existed at the time petitioners nonetheless have failed to carry their burden of proving that the sum was for anything other than their tfrp liabilities petitioners’ potentially strongest evidence their attorney’s letter accompanying the certified check sent to the irs is opaquely worded however we cannot ignore the letter’s repeated references to amounts eligible for trust fund recovery penalty and its express limitation to those amounts and applicable accrued interest for which the shareholders of quantum group inc have previously been determined to be liable pursuant to the trust fund recovery penalty tfrp procedures we thus find the letter’s most plausible meaning to be that quantum inc purported to voluntarily pay the tfrps on behalf of petitioners something that would not entitle the corporation to a deduction in the ordinary course see eg inland asphalt co v commissioner tcmemo_1982_463 aff’d 756_f2d_1425 9th cir moreover as respondent rightly observes the payment of a tfrp is not deductible in any event since such a deduction is barred by sec_162 see 71_tc_389 iv conclusion we have found that quantum inc may not deduct the payroll tax payment made in ostensibly on its behalf because the corporation was not in existence at the time but even if quantum inc did exist in it could not have deducted the sum for it had not actually paid the amount at any rate petitioners have not satisfactorily demonstrated that the payment was for anything other than their tfrp liabilities which are nondeductible under sec_162 we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
